Case 5:18-cr-00258-EJD Document 803-3 Filed 05/27/21 Page 1 of 11




      Exhibit 24
5/22/2021                Case 5:18-cr-00258-EJD Why
                                                 Document
                                                    Silicon Valley 803-3     Filed
                                                                   CEOs are such     05/27/21
                                                                                 raging psychopathsPage 2 of 11




                                                                                                               ADVERTISEMENT




            TECH



         Why Silicon Valley CEOs are such raging psychopaths
         By Eric Spitznagel                                                                   September 26, 2020 | 9:28am | Updated




https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                    1/10
5/22/2021                Case 5:18-cr-00258-EJD Why
                                                 Document
                                                    Silicon Valley 803-3     Filed
                                                                   CEOs are such     05/27/21
                                                                                 raging psychopathsPage 3 of 11




         Silicon Valley has a psychopath problem -- exempli ed by the bad behavior of notorious tech CEOs such as Mark Zuckerberg, Elon Musk
         and Elizabeth Holmes.
                        Holmes
         NY Post photo composite/Mike Guillen


         Maëlle Gavet, a 15-year veteran of the tech industry, recalls an unsettling conversation she had at a Silicon Valley cocktail
         party in 2017.

         Gavet was chatting with an early investor at Uber and mentioned some of the disturbing news surrounding the company’s
         co-founder and CEO, Travis Kalanick. There were revelations about spying on passengers, sexual harassment, a toxic macho
         work culture, and according to Kalanick’s own friends, his “aspirational baller syndrome.”

         The investor, Gavet told The Post, just laughed and said, “Oh, no, he’s so much worse than anybody knows.” Gavet was
         nonplussed, asking the investor why he chose to do business with somebody so unrepentantly awful.

         “He may be an asshole,” the investor told her. “But he’s my asshole.”

         This was just one of the many interactions that inspired Gavet to write her new book, “Trampled by Unicorns: Big Tech’s
         Empathy Problem and How to Fix It” (Wiley), out Tuesday. Though Kalanick was ousted as Uber’s CEO in 2017 and stepped
         down from the company’s board of directors earlier this year, his psychopathic behavior is all too common among Big Tech
         execs, Gavet writes.




https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                             2/10
5/22/2021                Case 5:18-cr-00258-EJD Why
                                                 Document
                                                    Silicon Valley 803-3     Filed
                                                                   CEOs are such     05/27/21
                                                                                 raging psychopathsPage 4 of 11




         Uber’s ex-CEO Travis Kalanick has been accused of spying on passengers and building a toxic macho work culture.
         NY Post composite/Mike Guillen


         According to the Hare Psychopathy Checklist — the universally accepted diagnostic tool used to assess this disorder — a
         psychopathic personality includes traits such as a grandiose sense of self-worth, a lack of remorse or guilt, poor behavioral
         controls, pathological lying and a lack of empathy.

         These attributes aren’t just present “but celebrated in Silicon Valley,” says Gavet, who once held the position of executive
         vice-president of global operations for Priceline Group, among other roles.

         News of bad behavior by Silicon Valley CEOs — from Elon Musk’s tweeting out misinformation about the pandemic to
         WeWork co-founder Adam Neumann now being probed by the New York state attorney general over allegations of self-
         dealing — has recently become so frequent, it’s considered normal.

         Take Theranos CEO Elizabeth Holmes,
                                        Holmes known for her eerie lack of blinking and an allegedly faked baritone voice. Once a
         Silicon Valley darling, she became a self-made billionaire by promising her blood-testing company would revolutionize
         health care with innovative nger-prick tests that delivered quick, painless, cheap results. But her claims were a lie. She now
         stands accused of fraud and is reportedly planning to make an insanity plea when she goes to trial this March.

https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                        3/10
5/22/2021                Case 5:18-cr-00258-EJD Why
                                                 Document
                                                    Silicon Valley 803-3     Filed
                                                                   CEOs are such     05/27/21
                                                                                 raging psychopathsPage 5 of 11

         Through the power of her psychopathy, Holmes convinced many — including veteran investors and politicians — “of her
         ‘messianic vision’ to defy reality with her ‘miracle’ blood-testing kit,” Gavet writes.

         Research by the FBI found that companies managed by psychopaths tend to have decreased productivity and low
         employee morale. In fact, Silicon Valley’s psychopathic traits “trickle down through entire organizations,” says Gavet. “In
         e ect creating psychopathic companies.”




         WeWork co-founder Adam Neumann is being probed by the New York state attorney general over allegations of self-dealing.
         NY Post composite/Mike Guillen


         This is enabled by an “infantilized culture” at many start-up companies, where employees become accustomed to working in
         “hyper-privileged bubbles where their every whim is catered to and every need anticipated,” she writes.



https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                     4/10
5/22/2021             Case 5:18-cr-00258-EJD Why
                                              Document
                                                 Silicon Valley 803-3     Filed
                                                                CEOs are such     05/27/21
                                                                              raging psychopathsPage 6 of 11

         At Google, for instance, employees are treated to nap pods, free massages and a luxury hotel-style concierge service to run
         errands. The biotech rm Genentech reportedly o ers perks like on-site car washes, haircuts, spa treatments and even a
         dentist.

         “By sheltering these guys in this little cocoon or womb, it kind of emphasizes that young male problem, where Mom takes
         care of everything,” says Richard Walker, professor emeritus of geography at the University of California, Berkeley, and a
         veteran Valley-watcher. “It’s kind of magical, where food just appears, and ‘If my treat isn’t there it’s because Mom forgot to
         provide it!’ ”

         And it’s resulted in a serious lack of empathy, writes Gavet.

         In February 2018, a 61-year-old livery driver shot himself in front of City Hall in lower Manhattan, claiming he’d lost his
         livelihood because of competition from Uber cars. “I will forever remember the reaction of two of my friends working at Uber
         at the time,” says Gavet.

         “During a dinner party, I asked how they felt about the suicide, and they were both like, ‘It’s sad, but it’s the cost of
         disruption.’ ”

         It’s an excuse she’s heard repeatedly. “I can’t tell you the number of times I’ve heard people in Silicon Valley dismiss
         something horrible they may have caused with, ‘That’s the cost of disruption,’ ” she says. “They’re like, ‘Yeah, it’s awful, but
         we’re trying to make the world a better place, so it’s OK.”

            His legacy has cultivated an indelible association between being a jerk and a genius.
            - Maëlle Gavet on Steve Jobs

         While that behavior can be found in any industry, from Wall Street to mass media, Gavet says it’s particularly embedded and
         hard to x in tech, “because it tends to take root at the early stages of a start-up.”

         “The types of things I witnessed over the years include the work hard/play hard attitude, epitomized by a culture of booze-
         fueled partying; recklessness; the prioritizing of hyper-growth over sustainable pro ts; and demeaning comments about
         women and minorities,” she writes.

         The examples of it are abundant, from Facebook CEO Mark Zuckerberg’s non-apology after the Federal Trade Commission
          ned his company $5 billion for allowing Cambridge Analytica to mine user data for political purposes, to Je Bezos
         complaining during an engineer’s presentation, “Why are you wasting my life?”

         But some of the more glaring examples happen behind the scenes. Gavet spoke with a content moderator for Facebook,
         who worked for the company between 2017-2018 and looked for hate speech and graphic violence on the platform. He
         recalled agging an image posted of a massacre in Southeast Asia.




https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                          5/10
5/22/2021                Case 5:18-cr-00258-EJD Why
                                                 Document
                                                    Silicon Valley 803-3     Filed
                                                                   CEOs are such     05/27/21
                                                                                 raging psychopathsPage 7 of 11
            Amazon CEO, Je Bezos, has been accused of the hard-nosed, rude attitudes of big bosses.




         Amazon CEO Je Bezos once said to an engineer during a presentation, “Why are you wasting my life?”
         NY Post composite/Mike Guillen


         “There was an image of a baby with somebody’s foot on its chest,” he said. “I had decided that was a dead baby because it
         wasn’t ghting back.” But his auditor felt otherwise, insisting there was no proof that the baby was dead, and the photo
         remained.

         Content moderators get a quality score and every image they mistakenly ag is a ding against their score. The result can be
         dehumanizing, according to Gavet.

         “Imagine arguing about whether a baby is dead because you don’t want to get your quality score down,” she says. “All you
         care about is getting the point back, not whether the baby is dead.”

         The moderator who spoke to Gavet was later diagnosed with PTSD and is now suing Facebook.



https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                    6/10
5/22/2021             Case 5:18-cr-00258-EJD Why
                                              Document
                                                 Silicon Valley 803-3     Filed
                                                                CEOs are such     05/27/21
                                                                              raging psychopathsPage 8 of 11

         The patron saint of Big Tech douches, the one who inspired an entire generation of start-up entrepreneurs to put their worst
         face forward, was late Apple co-founder and CEO Steve Jobs. He disliked wearing shoes (or showering), preferred parking
         in handicapped parking spots and once motivated employees by calling them “f–king d–kless assholes.”

         “His legacy has cultivated an indelible association between being a jerk and a genius,” writes Gavet. “Which has ballooned
         to the point where many people believe that a founder-CEO, in particular, actually has to be a jerk to be a genius.”

         She calls it the Steve Jobs Syndrome, and she’s witnessed both powerful and up-and-coming tech exes believing in the
         myth like it’s doctrine. Theranos CEO Holmes ruthlessly copied Jobs — not just by wearing black turtlenecks — but also by
         following his example of persuading people “to believe he was a prophet even when he was wrong,” Gavet writes.




https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                      7/10
5/22/2021                Case 5:18-cr-00258-EJD Why
                                                 Document
                                                    Silicon Valley 803-3     Filed
                                                                   CEOs are such     05/27/21
                                                                                 raging psychopathsPage 9 of 11
            Apple CEO Steve Jobs was said to be so ruthless that his style of management is known as Steve Jobs Syndrome.




         Late Apple CEO Steve Jobs preferred parking in handicapped parking spots and once motivated employees by calling them “f–king d–
         kless assholes.”
         NY Post composite/Mike Guillen


         Gavet recalls working with a high-pro le tech founder — she was overseeing the company’s acquisitions — and “every time I
         called him out on his lack of empathy and humility, which clearly led to many disastrous decisions, he would say to me,
         ‘Steve Jobs didn’t build Apple by being humble and caring about people.’ ”

https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                          8/10
5/22/2021            Case 5:18-cr-00258-EJD Why
                                             Document
                                                Silicon Valley803-3
                                                               CEOs are Filed   05/27/21
                                                                        such raging psychopathsPage 10 of 11

         These myths wouldn’t survive if the CEOs alone believed them. Former WeWork CEO Neumann was celebrated in the media
         for his audacious leadership style — from barefoot strolls through Manhattan to o ering his employees tequila shots and
         Run DMC concerts in the o ce.

         But Neumann’s success was a mirage. “He made millions leasing buildings he partly owned back to WeWork,” Gavet writes.
         He also bought the trademark to the word “we” and then sold the trademark use to WeWork, his own company, for $5.9
         million.

         After initially being valued at $47 billion in January 2019, WeWork’s worth reportedly dropped to $10 billion in September
         that same year. But when Neumann stepped down as CEO, he was paid $185 million as a “consulting fee.”

         Neumann isn’t the only CEO who’s been rewarded for actively making things worse for investors. In early May, Tesla CEO
         Musk tweeted, “Tesla stock price is too high, IMO.” Within an hour of his tweet, the Tesla share price plummeted 10 percent,
         wiping $14 billion o the company’s stock market value. One investor tweeted back at Musk, “Dude … I just lost $10k
         because of this tweet. Wtf is wrong with U?”

         Not only is Musk still Tesla’s CEO, but his net worth also jumped this summer to $103 billion, up from $22.4 billion last year,
         making him the third-richest person in the world.




https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                                                         9/10
5/22/2021            Case 5:18-cr-00258-EJD Why
                                             Document
                                                Silicon Valley803-3
                                                               CEOs are Filed   05/27/21
                                                                        such raging psychopathsPage 11 of 11




         For anything to change, Gavet argues that companies need to take a more empathetic approach.


https://nypost.com/2020/09/26/why-silicon-valley-ceos-are-such-raging-psychopaths/                             10/10
